Citation Nr: 0524406	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-44 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer, 
to include as secondary to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In April 2005, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge (VLJ) at 
the VA Central Office in Washington, D.C., with respect to 
the issue on appeal.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no competent medical evidence of record which 
relates the veteran's nasopharyngeal cancer to any incident 
of service, to include exposure to herbicides.


CONCLUSION OF LAW

Nasopharyngeal cancer was not incurred in or aggravated by 
the veteran's active service, and may not be presumed to have 
been so incurred, to include as a result of herbicide 
exposure.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of two letters dated 
in April 2003 from the agency of original jurisdiction (AOJ) 
to the appellant that were issued prior to the initial AOJ 
decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Moreover, the Secretary of VA has 
determined that a presumption for service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for the following 
conditions: hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia (CLL)); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. Notice 68 Fed. Reg. 27,630-27,641 
(2003)

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.   

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  The veteran's discharge papers, DD Form 214, 
reveal that he served in the Army from February 1971 to April 
1972 and that he was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal. This evidence confirms that the 
veteran served in Vietnam during the specified period of 
time; as such, he is presumed to have been exposed to Agent 
Orange during this period of service.

In the present case, the veteran has submitted a claim for 
service connection of nasopharyngeal cancer as secondary to 
herbicide exposure.  

The relevant evidence includes the veteran's service medical 
records.  The service medical records contain no complaints 
of or treatment for nasopharyngeal cancer. 

The record also contains a VA medical examination conducted 
in March 1999.  The examiner noted that the veteran was a 
non-smoker, and diagnosed the veteran with nasal pharyngeal 
carcinoma status post radiation treatment.  The examiner did 
not offer a nexus opinion which linked the veteran's 
nasopharyngeal cancer to his active service.

Also included in the record are VA medical center (VAMC) 
treatment reports received in May 1999 and dated in the 
1970s.  These records do not contain a diagnosis of 
nasopharyngeal cancer.      

A letter from K. K. Fu, M.D., received in January 2003 
indicated that the nasopharynx was part of the respiratory 
system.  Dr. Fu did not offer a nexus opinon relating the 
veteran's nasopharyngeal cancer to his active service. 

The veteran also submitted a medical treatise in March 2005 
concerning nasopharyngeal cancer. 

The veteran was examined by the VA again in May 2003.  The 
examiner diagnosed the veteran with cured nasopharyngeal 
carcinoma, status post radiation therapy.  No nexus opinion 
was offered relating the veteran's nasopharyngeal cancer to 
his active service.  

The veteran has also submitted numerous private medical 
records documenting his treatment for his nasopharyngeal 
cancer.  Medical records received in April 2003, May 2003, 
June 2003 and February 2004 are included in the record.  
These records indicate that the veteran was first diagnosed 
with nasopharyngeal cancer in the late 1970s and underwent a 
treatment program that included radiation therapy.  These 
records also document the residual effects the veteran has 
from his cancer and its treatment.  However, these private 
medical records do not include a nexus opinion which links 
the veteran's nasopharyngeal cancer to herbicide exposure or 
to any other incident of his active service. 

The veteran also presented testimony at a hearing before the 
undersigned Veterans Law Judge on April 26, 2005.  At the 
hearing the veteran's representative indicated that the 
veteran had been denied service connection on a presumptive 
basis because his nasopharyngeal cancer was not considered 
part of the respiratory system under 38 C.F.R. § 3.309.  
However, the representative indicated that according to a 
chart from the VA Healthcare System web page, the nasal 
phalangeal was identified as part of the respiratory system.  
As well, the representative indicated that the veteran was 
exposed to other risk factors for the development of 
nasopharyngeal cancer during service such as dust, smoke, 
regular consumption of fermented foods, and the Epstein Barr 
virus.  The veteran testified that after service he worked as 
an accountant, and therefore was not exposed to the other 
risk factors mentioned by his representative once he left 
service.  As well, the veteran testified that his symptoms 
related to nasopharyngeal cancer started in September and 
August of 1977 when he began having headaches.  The veteran 
also testified that he wasn't diagnosed with cancer until 
1978.  Testimony from the veteran indicated that a physician 
who treated him in 1978, told him that his nasopharyngeal 
cancer might be due to environmental factors.   Finally, the 
veteran testified as to the residuals of his nasopharyngeal 
cancer that he is now experiencing.

At the hearing the veteran also submitted additional evidence 
with a signed waiver of RO consideration of the evidence.  
This evidence includes the aforementioned chart from the VA 
Healthcare System web page that shows the nasal pharynx as 
part of the respiratory system.  As well, the additional 
evidence contains a medical treatise with information about 
nasopharynx cancer.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claims for service connection for 
nasopharyngeal cancer, as secondary to herbicide exposure.  
As noted above, nasopharyngeal cancer is not listed as 
presumptive diseases under 38 C.F.R. § 3.309(e).  See 
38 C.F.R. § 3.309.  The veteran has advanced arguments and 
submitted evidence which supports his contention that 
nasopharyngeal cancer is part of the respiratory system and 
that therefore he should be entitled to presumptive service 
connection; however, the National Academy of Sciences, which 
reviewed numerous studies regarding a possible relationship 
between nasal/nasopharyngeal cancer and herbicide exposure, 
found that scientific evidence of an association with 
herbicide exposure is too sparse to make a definitive 
statement.  Accordingly, as mentioned above the Secretary 
concluded that the credible evidence against an association 
between nasal/nasopharyngeal cancer and herbicide exposure 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not exist. 
See 66 Fed. Reg. 59232- 59234 (Nov. 2, 1999).  Therefore, as 
a matter of law, the veteran cannot receive the benefit of a 
rebuttable presumption that he had nasopharyngeal cancer that 
was caused by his exposure to herbicides.   

As well, the veteran is not entitled to service connection 
for his claim on a direct basis, as there is no competent 
medical evidence linking the veteran's nasopharyngeal cancer 
to any incident of his active service.  See 38 C.F.R. 
§ 3.303.  The Board notes that the veteran has indicated that 
his nasopharyngeal cancer was the result of exposure to other 
risk factors during service.  However, the credible medical 
evidence of record does not support his contention, as there 
are no medical opinions which state with certainty that his 
cancer was due to exposure to other risk factors during 
service.  In light of the evidence of record, the Board finds 
that the veteran is not entitled to service connection for 
nasopharyngeal cancer on a direct basis.  

The only evidence in support of the veteran's claims are his 
own lay statements.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his claimed disorder, his lay statements cannot serve as a 
basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  

In this case, after reviewing the evidence of record and for 
the reasons discussed above, the Board finds that the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.


ORDER

Service connection for nasopharyngeal cancer, to include as 
secondary to exposure to herbicides, is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


